—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, dated March 4, 1993, which found that the petitioner should receive an *664ordinary disability pension rather than an accidental disability pension, the petitioner appeals from a judgment of the Supreme Court, Kings County (Held, J.), entered December 14, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The proceeding was properly dismissed in light of the petitioner’s failure to show that his disability was caused by an accidental, line-of-duty injury or a disease of his lungs (see, Matter of Massari v Board of Trustees, 213 AD2d 648; Matter of Sichler v New York City Fire Dept., 213 AD2d 653; Matter of Petchonka v Board of Trustees, 204 AD2d 646; Matter of Shedd v Board of Trustees, 177 AD2d 632; see generally, Matter of Canfora v Board of Trustees, 60 NY2d 347; Matter of Meschino v Lowery, 34 AD2d 255; cf., Matter of Mescall v Board of Trustees, 204 AD2d 643; Matter of Bridgwood v Board of Trustees, 204 AD2d 629). Thompson, J. P., Altman, Goldstein and Florio, JJ., concur.